OFFICE   OF    THE   ATTORNEY     GENERAL    OF   TEXAS

                               AUSTIN




Eon.Thoa. A. Wheat,CountyAtkorrmy
WSerty County
Wberty , Tsxas


                    0plnlon NO. o-7?&
                    de: %i~odd a mral
                        carrier for tiie



                                                  cr of Agr'ileOwl,
                                                  ollow5.ngcuao-

                                             untiedto fc@
                                                   czrrlars
                                              ~-,zil
                                              effect a3 to




                                    plats upon his car.
                                ,+r rttdcl8 license
                                h he used for the pur-
                                &ail. Tbie o-3 13 riot
                        in;:tii.e
                        deral Warnwnt    and is not t?X-
                        for ndl carryin purposes.*
                        of wtiole 0675a, Vernon*8 mote.taQ
                       vi&es for th2 rs~~iutrationof rehlcles
Haa. Tbos. A. Wheat, W          84, 1939, Page L

     of the Oounty la whioh he reddo   for the reg-
     istratlm o? aaeh auoh rehiole owned ar oontroll-
     ed by hti, or r0r a 0haturew8   license, ror
     the emuin& or ourrsnt 6alfmdar yeru a~ unex-
     pired portion thoreoq * * c l
           Sso tio n   3   or            oonoerns itwr
                                the mm0 artich
with the form of the applloatlon for registration. It
roada partially as fGuOWS;
            uAppllontion for the registration ot a
     ve."3olerequired to be registered hereunder
     shall be made on a form furnished by the de-
     partment, evotisuch application shall be eigned
     by the owner of the vehiole, and shall give
     his naze and address ln full, and shall oontain
     a brief desoription OS the vc:llcleto be r&r-
     tired.   Said descriptSon, in case of a new motor
     vc:iicle,shall include: Tho trade name of the
     vehlols; the year model; the stile, tipe of
     c"g;gd, ,"~a~~~~",~d~~~~~.~c~-~,h"_               ndi
     c.id r#wLGrV~hiCh;     the hGtOr nunbeT %m
     iji?kt~     rmuiacturar or dealer to the ap:lli-
     cant. c* *"       IUnderscoring ours).
           It Is nppayent thnt the anpliootion must sha:
wLethcr or not the 'rchlolois a *commercial motor vcXcleW.
           The statutory definition of a *oorm;l~rolal
                                                     mo-
tor voi,icle"la contained ln seotion 1 (i) of the Act:
            **c~crclal~otor    Ve:-;icle*
                                        means any
     motor vehiole other then a motor cycle designed
     01: wed  r0r the tranaportatlon ot propertjr,in-
     elulu~,;;~;    ~$1"    used for delivery 3ur~sea.*

           The question ia whether or not a prlvvutely
oe;nodpuj,enzer CZISused by e rural free delivery mail
onrricr for the ;Iurporje cf' deliverin;;United states &ail
ae well as fGr the prpOSe     of a pQsSenpr  c3& ia With-
in the scope of anid definition.
-.Thoa.       A.Fh.at,Ifay E&1959,        page s

Yotor rehicle otha: than a sotor oyolo or a bum, aa de-
fined in thi8 kot, deeignsd or used prlmarlly for ths
transportationof parmzM, aooordiag to aeatlon 1 (j)
of art:ole 667!k, aupra.
            Applying the definition of a Wmmercial
motor vehiclem we have In the present lristmu4      a actor
rekicle, not  designed but used for the tra::Iaportatlon    of
prqmty,    or ai0r4to the point, a vehicle used for de-
livsry :Alrpo~ea, i.e., Go the delivery of the United
Std,es L:all. St&utory definitions state th.rtever ve-
Clclc used for delivery purposes zur,tbe conaidcrod a
comx.~~cinlrotor vetiiole.
           wDellvery ~*urposes"1s a tremendously broad
tar&, ant?in the absence of exOr4ss 4xccntlon, wou@ oov-
er the UnitYx2 L;tut::s
                      lrcdl.
               Seotion 3 cw:talrm a provision exempting omi-
em      of cmtuin vehicles irofi.saying:roi;istrztiOnf848 a8
P011ovJs:
               ” * + *   @JA4r#   of aotor vehicles, trail-
        ers and semi-trailers, rZlfchHTE t&c property
        of, and used exclusively In the tlervicoof the
        United itaLC Govermmt,      th4 Stdtc or Texas,
        or any County, City or School District thereof,
        s!icill eqply annuslly to ro.&&er all such ve-
        Cicles,   but shall not ba requirsd to pay the
        registratl.onh?reln presarlbed, provided that
        effidavid is ma4 at the tfm of r4g:iatr-~ticn
        by a pcreon v&o lms the proper a&t:noritythat
        such vehiclbs are the property of and used ex-
        chsfvcly in the senioe of the Uxlted States
        Cover-t,      the State of Texas;or County or
        City or sr;hoolDistriat thereof, as the case
        my be. * * * *

           The vehicle we are considering is not the prop-
arty of or used 4ru1u4lvc1y in the service of the United
ita'
   tcs. 3~s Lf it ‘i:ere, these Potts vru;:ld
                                            not affect ~C,E
S~.A.UEas a oocmcrclal r&or vc:.irlcurdor the statutory
f32finition. It ha4 boexiheld ir,N pr~2vioUSoDinion of tLi.4
degurtmmt, NO. O-242, addroseod to blr.Julian E'ontgor,&ry,
&qtiop_r Stats J'fqhiray
                       Depzrtmnt, Austin, Texns, that a
    ,
w